Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 30, 2003, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of stolen property in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Grosso, J), of that branch of the defendant’s omnibus motion which was to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police lawfully stopped him for questioning (see People v Hicks, 68 NY2d 234 [1986]; People v De Bour, 40 NY2d 210 [1976]). The complainant described the perpetrators as two black males, one tall and one short, wearing dark clothing. The defendant and his codefendant, who were seen walking together down the street, fit this description. They were observed within close proximity to the crime scene shortly after the crime occurred. Detaining him briefly to allow the police to bring the complainant over for a prompt on-the-scene viewing was a “minimally intrusive means *426of investigation likely to confirm or dispel suspicion quickly” (People v Hicks, supra at 242). Accordingly, suppression was properly denied (see People v Hunt, 306 AD2d 497 [2003]; People v Rowlett, 193 AD2d 768 [1993]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Adams, J.P., Krausman, Fisher and Lifson, JJ., concur.